DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 5, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Morioka et al. US 2008/0140330 A1 (“Morioka”).
As to claim 2, Morioka discloses a method, comprising: 
assigning, to a plurality of intended circuit layout patterns in a layout of a semiconductor chip, a plurality of sets of fabrication risk assessments, wherein the fabrication risk assessments in each set of fabrication risk assessments of the plurality of sets of fabrication risk assessments correspond to respective intended circuit layout patterns of the plurality of intended circuit layout patterns (Figures 6-7 or Paragraphs 77-87 – e.g., fault analysis of functional blocks or macro-cells), the assigning comprising: 
determining a first set of fabrication risk assessments based on statistical analysis of the plurality of intended circuit layout patterns (Paragraphs 69-73 or 77-80 – e.g., one of yield prediction or fault ratio prediction, which are based on both the layout pattern, and past production results); and 
determining a second set of fabrication risk assessments based either on simulation of respective intended circuit layout patterns of the plurality of intended circuit layout patterns or on evaluation of empirical data for respective printed circuit layout patterns associated with respective intended circuit layout patterns of the plurality of intended circuit layout patterns (Paragraphs 69-73 or 77-80 – e.g., the other of yield prediction and fault ratio prediction, which are based on the layout pattern and past production results); 
ranking the plurality of intended circuit layout patterns based on their respective fabrication risk assessments in the plurality of sets of fabrication risk assessments (Figure 7 or Paragraphs 80-87 – e.g., the tracking of yield acquisitions and/or fault ratios); and 
outputting information regarding the ranking (The risk/fault information is used to inform fabrication decisions, see, e.g., Paragraphs 100 or 212-213).
As to claim 4, Morioka discloses the method of claim 2.  Morioka further discloses decomposing the layout of the semiconductor chip into the plurality of intended circuit layout patterns based on geometric rules (Paragraphs 74-79 – e.g., “functional blocks” or “macro-cells”).
As to claim 5, Morioka discloses the method of claim 2.  Morioka further discloses wherein ranking the plurality of intended circuit layout patterns comprises: generating overall fabrication risk assessments for respective intended circuit layout patterns of the plurality of intended circuit layout patterns (Figure 7 or Paragraphs 80-87 – e.g., yield acquisitions and/or fault ratio calculations of blocks and a product), using the plurality of sets of fabrication risk assessments; and ranking the plurality of intended circuit layout patterns using the respective overall fabrication risk assessments (Paragraphs 94-97 – e.g., determination of an overall fault ratio).
As to claim 14, Morioka discloses the method of claim 2.  Morioka further discloses wherein: the plurality of sets of fabrication risk assessments are stored in association with the plurality of intended circuit layout patterns in a database; and the information regarding the ranking is outputted in response to querying of the database (Figure 11-12 or Paragraphs 100-102 – e.g., storage of fault ratios and yields in a table or database, output in response to queries necessary in  functional database).
As to claim 15, Morioka discloses the method of claim 2.  Morioka further discloses wherein outputting the information regarding the ranking comprises providing the information for display (Figures 1 or 7 – e.g., data output and a fault ratio table).
Claims 17 and 18 recite elements similar to claim 2, and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka as applied to claim 2 above, and further in view of Hirabayashi US 2010/0131915 A1 (“Hirabayashi”).
As to claim 7, Morioka discloses the system of claim 2.  Morioka teaches the design and analysis of an IC to determine fabrication risks including the use of simulation of intended circuit layout patterns (e.g., Morioka Paragraphs 69-73 or 77-80), but does not disclose the additional elements of claim 7.  However, the missing elements are well known in the art because while teaching the analysis and manufacturing of a semiconductor, Hirabayashi discloses analysis of a design in order to determine problem areas, fixing or performing OPC on those areas, and then analyzing the OPC results in order to determine whether the updated design is manufacturable (Hirabayashi Figure 1 or Paragraphs 38-40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the second set of fabrication risk assessments to be determined based on the simulation of respective intended circuit layout patterns of the plurality of intended circuit layout patterns (as disclosed by Morioka); and the simulation comprises optical proximity correction (OPC) simulation (as disclosed by Hirabayashi), because doing so would allow the process to improve the manufacturability of the design, as well as verify that the improvements have the desired effect.
As to claim 16, Morioka discloses the system of claim 2.  Morioka further discloses outputting ranking information (Morioka Paragraphs 72 or 114), but does not explicitly disclose outputting the information to the tools listed in claim 16.  However, the missing element is well known in the art because while teaching the analysis and manufacturing of a semiconductor, Hirabayashi discloses analysis of a design in order to determine problem areas and analyzing OPC results in order to determine whether the updated design is manufacturable (Hirabayashi Figure 1 or Paragraphs 38-40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the processor to configured to output ranking information to one or more of a design verification tool, a metrology tool, an inspection tool, and an imaging tool because doing so would allow other tools related to the design and manufacturing of the integrated circuit to access the ranking information, allowing the design to be optimized for manufacture more efficiently.
Allowable Subject Matter
Claims 3, 6, and 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method for semiconductor chip design having the combination of elements in the claims including, among other elements, the design analysis of claim 3, or the fabrication risk assessment of claims 6 or 8, in combination with the analysis and calculation elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851